Citation Nr: 0202837	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  95-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1969, and from February 1969 to December 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 1998, the Board reopened and remanded the issue of 
service connection for a heart disorder.  The Board also 
remanded the issue of service connection for PTSD.  

In a July 2001 rating decision, service connection was 
granted for mitral valve prolapse and a zero percent 
disability rating was assigned, effective July 1, 1994.  The 
veteran has not expressed disagreement with the assigned 
rating or effective date.  The July 2001 supplemental 
statement of the case reflects that service connection has 
not been granted for PTSD.  Therefore, the issue is as stated 
on the title page.


REMAND

A VA Form 8 (certification of appeal) dated in November 2001 
reflects that there are two issues currently on appeal: 
entitlement to service connection for PTSD and entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  According to the VA Form 8, notice of the denial of 
TDIU was given on January 6, 1999.  However, a copy of such 
notice is not in the claims file.  In fact, in the claims 
file, there is no rating decision, notice of disagreement, 
statement of the case or supplemental statement of the case, 
or a substantive appeal addressing a TDIU claim.  In light of 
this, the case must be remanded.

Additionally, subsequent to the issuance of the July 2001 
supplemental statement of the case, the veteran submitted a 
VA Form 9 in September 2001.  He did not indicate what issues 
he was appealing and did not make any argument on any issue.  
However, he requested a Travel Board hearing at the 
Baltimore, RO.  This matter must be clarified. 

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should associate all documents 
pertaining to a claim for TDIU, of which 
the veteran was purportedly notified on 
January 6, 1999.  The documents should 
include the claim, any rating decisions, 
notice of the denial, notice of 
disagreement, statement of the case, and 
substantive appeal.  If any of those 
documents do not exist, the RO should 
provide an explanation in writing, and 
associate it with the claims file, 
indicating why a TDIU issue was certified 
for appeal in November 2001.

3.  The RO should contact the veteran, 
inform him that Travel Board hearings are 
not conducted at the Baltimore RO, and 
explain to him the options that he has 
for another hearing.

4.  Based on the veteran's response, the 
RO should take any indicated action with 
regard to another hearing and thereafter 
return the case to the Board if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


